IN THE SUPREME COURT OF THE STATE OF NEVADA


                WILMINGTON TRUST, N.A., AS                               No. 82653
                SUCCESSOR TRUSTEE TO CITIBANK,
                N.A., AS TRUSTEE TO STRUCTURED
                ASSET MORTGAGE INVESTMENTS II,
                INC. BEAR STEARNS ALT-A TRUST,                            FILED
                MORTGAGE PASS-THROUGH
                CERTIFICATES, SERIES 2006-4,                              APR 2 9 2022
                Appellant,                                               ELIZABETH A. BROWN
                                                                        CLERIC STREW COURT
                vs.                                                    BY        t"—wy‘ir
                                                                                  maw
                FORT APACHE HOMES, INC.; VIA
                VALENCIA/VIA VENTURA
                HOMEOWNERS ASSOCIATION; AND
                ABSOLUTE COLLECTION SERVICES,
                Res • ondents.

                                      ORDER DISMISSING APPEAL
                            This appeal challenges two summary judgments entered in
                2018 and 2019 and a subsequent order denying a renewed motion for
                reconsideration in a quiet title action. Eighth Judicial District Court, Clark
                County; Jacqueline M. Bluth, Judge. A review of the record revealed a
                potential jurisdictional defect. Specifically, none of the designated orders
                were appealable due to an intervening August 14, 2019, district court order
                setting aside the summary judgments, entered upon a limited remand by
                this court in a previous appeal. See Wilmington Tr., N.A. as Tr. to Citibank,
                N.A. v. Fort Apache Homes, Inc., Docket No. 78390 (Order Granting Motion
                for Limited Remand, Aug. 7, 2019). Thus, this court ordered appellant to
                show cause why the appeal should not be dismissed.




SUPREME COURT
     OF
   NEVADA

(0) 1947A 460                                                                       0107   43 (1,R3
                                    In the response and reply to our order to show cause, the parties
                        agree that this court should dismiss the appeal for lack of jurisdiction.'
                        Because the district court's August 14, 2019, order set aside the previous
                        summary judgments, and the order denying appellant Wilmington Trust,
                        N.A.'s renewed motion for reconsideration is not independently appealable,
                        we agree with the parties and dismiss this appeal for lack of jurisdiction.
                        NRAP 3A(b) (outlining appealable determinations).
                                    In its reply, respondent Fort Apache Homes, Inc., requests that
                        we order Wilmington Trust to pay for its attorney fees on appeal because
                        the appeal was frivolous. See In re Herrmann, 100 Nev. 149, 152, 679 P.2d
                        246, 247 (1984) (holding that this court may award attorney fees where the
                        appellant raises no new legal arguments or when an appeal is frivolous);
                        NRAP 38. After review of the record, we reject Fort Apache's request
                        because we do not view the appeal as frivolous. See Woods v. Label Inv.
                        Corp., 107 Nev. 419, 427, 812 P.2d 1293, 1299 (1991) (declining to grant an
                        award of attorney fees where the appeal was brought in good faith),
                        disapproved of on other grounds by Hanneman v. Downer, 110 Nev. 167, 871
                        P.2d 279 (1994). The district court order denying Wilmington Trust's
                        renewed motion for reconsideration was unclear as it appears to frame
                        Wilmington Trust's motion as seeking to set aside the earlier summary
                        judgments, even though the district court had already set them aside.
                        Because the order was unclear, Wilmington's appeal was not frivolous




                              1We  note that respondent Via Valencia/Via Ventura Homeowners'
                        Association filed a limited joinder to Fort Apache's reply to the order to show
                        cause, agreeing that the appeal should be dismissed for further proceedings
                        below.
SUPREME COURT
        OF
     NEVADA
                                                              2
(0) I947A    4411DII.
despite our decision here that it is subject to dismissal. Thus, Fort Apache
must pay its own attorney fees. Accordingly, we
             ORDER this appeal DISMISSED.2



                                                  , C.J.
                           Parraguirre



                       ,    , J.                                      Sr.J.
Hardesty




cc:   Hon. Jacqueline M. Bluth, District Judge
      Troutman Pepper Hamilton Sanders LLP/Atlanta
      Troutman Pepper Hamilton Sanders LLP/Las Vegas
      Surur Law Group
      Hanks Law Group
      Ayon Law, PLLC
      Bighorn LawfLas Vegas
      Law Office of Steven H. Burke, D/B/A The 808 Firm
      Eighth District Court Clerk




      2The  Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.


                                         3